Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s arguments and amendments filed December 1, 2020 have been fully considered and entered into the application. All rejections and objections not explicitly maintained herein are withdrawn.  
As an initial matter, with respect to the rejections for nonstatutory double patenting over the claims of US Applications 15/502,757 and 16/209,600, Applicants note that the rejections will not be addressed while all applications are currently undergoing examination.  Since the provisional rejections still apply for the reasons of record, the rejections are maintained herein.
With regard to the rejection of claims 23, 24, 29-31, 34, 35, 44, 45, 48, 49, 53-65, 67, 69 and 70 under 35 USC 103, Applicant traverses the rejection on several grounds, each of which were considered but were not found to be persuasive to overcome the rejection.  Applicant first notes “Far from providing an articulated reasoning with rational underpinnings that would support a legal conclusion of obviousness, the Office relies on mere conclusory statements to arrive at its conclusion.”  The examiner disagrees that the statements in the rejection are merely conclusory.  Rather, Scriba, which teaches a testosterone conjugate which is structurally very 
Although, as Applicants have argued, there are many possible ways the testosterone conjugate of Scriba could have possibly been modified, there was one particular way suggested by Silverman which postulates a solution to the problem of prodrug delivery issues relating to steric hindrance.  The use of self-immolative groups as linkers between a drug and a carrier was taught by Silverman as having multiple benefits, including allowing the use of different functional groups to vary the stability necessary for the delivery system at hand, and also displaces the drug farther from the hydrolysis site, which decreases the steric interference by the carrier (which was the precise problem described by Scriba) (see paragraph linking pages 520-521).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Thus, the motivation to make the particular change of replacing the short linker in the Scriba conjugate with a self-immolative linker as described by Silverman would have been either one of (C) Use of known technique to improve similar devices (methods, or products) in the same way or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The use of self-immolative linkers between a carrier and a known drug would have been considered a known technique since it is described by Silverman, and would have been expected to improve a known product ready for improvement (i.e. the testosterone conjugate in Scriba which is described as too slow to release testosterone due to steric hindrance) to yield predictable results.
The examiner disagrees that the motivation is based on mere conclusory statements, but was instead the result of reasoned consideration of the problem taught by Scriba combined with the solution suggested by Silverman.  Further, if one of ordinary skill in the art were looking for particular self-immolative groups, those specifically disclosed in Silverman would have been the natural starting point.
To the extent that Applicants argue that the guidance in Silverman is not specific to testosterone, it is clear from the teachings therein that this concept would be expected to be applicable to any drug system suffering the drawbacks described therein in order to improve the control over the rate of dissolution and therefore the rate of bioavailability of a drug substance.  
    PNG
    media_image1.png
    198
    511
    media_image1.png
    Greyscale

Further, there is no evidence that this type of delivery system would not have been expected to work for testosterone-based drugs.
Applicants go on to argue that the presently claimed prodrugs exhibit unexpected results because the conjugate utilizing the SI linker had lower lymphatic transport than traditional prodrug Compound 21, but have surprisingly improved systemic release and a higher dose of free testosterone.   However, there is no evidence that such an effect is actually unexpected since the use of self-immolative linkers in drug conjugate systems is taught to have just this effect – namely, displacing the drug from the hydrolysis site to decrease steric interference and allow for more targeted hydrolysis of the prodrug from the carrier.  Thus, the fact that it was recognized that incorporation of a self-immolative linker in a known testosterone conjugate was found to improve systemic release of the drug would not have been surprising or unexpected.
As such, for at least the foregoing reasons, as well as those set forth in the rejection, the rejection is still found to be proper and is maintained herein.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: the elected species was not found to be free from the prior art.  Since the rejection is maintained herein, the scope of the search and consideration remains the same as that previously under consideration. 

Status of the Claims
Currently, claims 23, 24, 29-35, 44, 45, 48, 49 and 53-70 are pending in the instant application.  Claims 32, 33, 66 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species.  Claims 23, 24, 29-31, 34, 35, 44, 45, 48, 49, 53-65, 67, 69 and 70 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment.  It has been determined that the entire scope claimed is not patentable. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 24, 29-31, 34, 35, 44, 45, 48, 49, 53-65, 67, 69 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scriba et al., Arch. Pharm. (Weinheim) 328, 271-276 (1995) in view of Silverman R.B. 'Chapter 8 - Prodrugs and Drug Delivery Systems' in The Organic Chemistry of Drug Design and Drug Action (Second Edition), 2004 , Pages 497-557
The instant claims are drawn to a compound of the formula recited in claim 23, where dependent claims place further limitations on the structure of the claimed compounds, including the elected species where A is testosterone, and each of R1 and R2 is palmitoyl.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Scriba et al. teaches testosterone-lipid conjugates obtained by binding the drug substance to 1,3,-dipalmitoylglycerol via succinic acid to yield the substance 
    PNG
    media_image2.png
    107
    230
    media_image2.png
    Greyscale
(See Abstract, Scheme 1).  The prior art goes on to discuss the kinetics of the release of testosterone from the conjugate above, where incubation with pancreatic lipase slowly released the testosterone.  Thus, Scriba concludes that steric hindrance caused very slow release of testosterone from the conjugate (Abstract). The art further teaches that when prodrugs are used for drug delivery to release a drug, the release must be such that a sufficient rate of release is obtained in order to exert the desired pharamacological activity (p. 274).  Finally, it is concluded that in vivo study is explicitly suggested for the testosterone conjugates in order to unequivocally ascertain if suitable prodrugs can be achieved for oral delivery of testosterone.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the prior art and the instant claims is Scriba does not teach the selt-immolative group between the drug moiety (“A” in the present claims) and the carrier.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
To this end, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational 
Per the teachings by Silverman, it would have been obvious to make a testosterone-lipid conjugate comprising a self-immolative linker between the drug and the carrier.  In particular, Silverman discloses that bipartite prodrugs (i.e. those having a carrier directly linked to the drug) may be ineffective due to the rate of dissolution of the bond.  That is, the bond can be broken too quickly (for esters) or too slowly (if the bond is too stable due to steric hindrance to bond hydrolysis) (see p. 520).  As a remedy to this issue, tripartite prodrugs were designed where the carrier is connected indirectly to the drug via a self-immolative linker, which allows for incorporation of any number of varying functional groups which can be specifically tailored to the speed at which the bond needs to be hydrolyzed (see p. 520).  This concept is demonstrated 
    PNG
    media_image3.png
    406
    506
    media_image3.png
    Greyscale
In particular, this method of preparing conjugates places the drug farther from the site of hydrolysis in the molecule, thus decreasing the effect of steric hindrance where that has been found to be an issue for drug delivery.  Notably, the particular self-immolative linker selected for the instantly elected species was exemplified in Silverman (see Scheme 8.10, p. 522).  Further, it would have been obvious to use an empirical approach in determining the most the optimal linker, knowing which enzymes would be cleaving the bonds and the rate of bond dissolution necessary to achieve the optimal rate of testosterone delivery which was not achievable with the conjugates of Scriba.
It would have been obvious to one of ordinary skill in the art to combine the teachings above and incorporate common and obvious choices of self-immolative linkers in drug-carrier systems as taught by Silverman. One would have been motivated to do so for the advantage of 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art; for example, testosterone-lipid conjugates were well known in the art, as was the technique for utilizing self-immolative linkers to optimize the properties of said conjugates.  The invention as a would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 24, 29-31, 34, 35, 44, 45, 48, 49, 53-65, 67, 69 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-3, 6-13 and 22-37 of U.S. Patent Application No. 15/502,757 
claims 24-28, 32-34, and 49-65 of U.S. Patent Application No. 16/209,600
The conflicting claims are drawn to prodrug compounds of the formula (I) 
    PNG
    media_image4.png
    119
    257
    media_image4.png
    Greyscale
, which significantly overlap with the instant formula (I) 
    PNG
    media_image5.png
    150
    471
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    625
    media_image6.png
    Greyscale
The above formula anticipates the instant formula (I) and in addition, is very structurally similar to the instantly elected species, differing only in that one of R5/R6 is alkyl rather than hydrogen, and that n cannot be 0 (such that the compounds are adjacent homologs of the instantly elected species).  To this end, it is noted that MPEP 2144.08(c) states the following: Consider any teachings of a “typical,” “preferred,” or “optimum” species or subgenus within the disclosed genus. If such a species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 (“Structural relationships may provide the requisite 
Since the conflicting claims significantly overlap with, and in the more narrow dependent claims anticipate each of the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA L OTTON whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699